office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b2 amielke postn-115819-06 uilc date date to jan b geier special counsel to sb division small_business self-employed josephine bonaffini supervisory attorney estate_tax small_business self-employed mary l edelstein appeals officer office of appeals from blaise g dusenberry special counsel administrative provisions judicial practice procedure administration subject sec_6166 reasonable_cause exception for an untimely filed estate_tax_return and an untimely installment_payment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether like a failure_to_file_penalty under sec_6651 there is a reasonable_cause exception for denial of a sec_6166 election because it was made in connection with an untimely filed estate_tax_return whether reasonable_cause may be considered by appeals when there has been a late installment_payment under sec_6166 postn-115819-06 conclusion sec_1 there is no reasonable_cause exception for denial of a sec_6166 election if it was made in connection with an untimely filed estate_tax_return however it may be possible for the taxpayer to seek relief under sec_301 there is no reasonable_cause exception for avoiding the imposition of late payment penalties when an estate makes an untimely sec_6166 installment_payment and has not timely requested an extension of time pursuant to sec_6161 to pay such installment or the sec_6161 extension has expired facts an estate has elected on its untimely filed united_states estate and generation skipping transfer_tax return form_706 to pay a portion of the estate_tax in installments under sec_6166 the estate had reasonable_cause for not filing a timely form_706 the estate has been granted a sec_6166 election to pay the estate_tax in annual installments the next installment_payment is due and payable on date the estate does not make the required_payment on date but rather makes the payment on date which falls after date at no time has the estate requested an extension of time under sec_6161 to pay the tax on date it appears the estate has reasonable_cause for not making the prescribed installment_payment on date law and analysis as a general_rule the estate_tax_return form_706 and payment of the estate_tax liability of a decedent is due within nine months of the decedent’s death sec_6075 a sec_6166 of the internal_revenue_code as an exception to the above rule provides that if the value of an interest_in_a_closely_held_business included in determining the value of the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments the first installment of tax must be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax an executor electing to defer estate_taxes under sec_6166 must make annual payments of interest during the deferral_period in particular interest must be paid annually during the five-year period before the first installment of tax is due sec_6166 when an estate fails to make payments of principal or interest the service may terminate the deferred payment election and force an acceleration of payment of the estate_tax by issuing notice_and_demand sec_6166 issue sec_6166 provides that the election to defer payment of an estate_tax liability shall be made not later than the time prescribed by sec_6075 for filing the return postn-115819-06 of tax imposed by sec_2001 including extensions thereof in this case the sec_6166 election was made with the tax_return but the tax_return was not timely filed as a result the sec_6166 election was not timely made therefore the sec_6166 election was not valid see estate of hinz v commissioner t c memo 93_tc_462 stating that an untimely sec_6166 election was not valid 98_tc_294 sec_6651 provides for an addition_to_tax for failure_to_file a return by the extended due_date of the return and a separate addition_to_tax for failure to pay the tax when due taking into account extensions of time to pay unless it is shown that such failure is due to reasonable_cause and not due to willful neglect generally if a taxpayer fails to pay the tax due shown on the return the service can impose the failure to timely file penalty under sec_6651 under sec_6651 a taxpayer’s failure to pay the tax_shown_on_the_return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to pay the tax within the prescribed time see sec_301_6651-1 while sec_6651 specifically provides a reasonable_cause exception to those taxpayer’s who fail to pay the tax_shown_on_the_return when due we note that there is no similar reasonable_cause exception listed under sec_6166 accordingly we do not believe there is a reasonable_cause exception for a denial of a sec_6166 election made in connection with an untimely filed estate_tax_return issue sec_6166 provides that if an election is made under the first installment shall be paid on or before the date selected by the executor which is not more than five years after the date prescribed by sec_6151 for payment of the tax and each succeeding installment shall be paid on or before the date which is one year after the date prescribed for payment of the proceeding installment an executor may elect to pay estate_tax in equal installments starting at the end of a five-year period during which only interest is payable if a closely_held_business constitutes more than percent of the adjusted_gross_estate sec_6166 sec_6166 provides that if the time for payment of any amount of tax has been extended under sec_6166 interest payable under sec_6601 on any unpaid portion of such amount attributable to the first five years the date prescribed by sec_6151 for payment of the tax shall be paid annually sec_6166 provides that interest payable under sec_6601 on any unpaid portion of such amount attributable to any period after the five-year period shall be paid annually at the same time as and as a part of each installment_payment of tax sec_6161 and b provide that the secretary may extend for reasonable_cause the time for payment of the amount of federal estate_tax determined by the taxpayer on postn-115819-06 the return or the amount determined by the commissioner as a deficiency generally an extension of time to pay under sec_6161 may be authorized for an installment_payment due under a sec_6166 election for a period of time not exceeding one year from the date the tax is due under sec_6161 the service may extend the time for payment of estate_tax under sec_6166 for a reasonable period that does not exceed years from the date the tax is due upon a showing of reasonable_cause certain activities trigger the acceleration of the estate_tax payments in this regard sec_6166 identifies the activities which terminate the deferred payment election and force an acceleration of payment of the estate_tax in particular sec_6166 provides that if an election is made under the first installment shall be paid on or before the date selected by the executor which is not more than five years after the date prescribed by sec_6151 for payment of the tax and each succeeding installment shall be paid on or before the date which is one year after the date prescribed for payment of the proceeding installment in addition that section also provides that if any installment is not paid on or before the date fixed for its payment including any extension of time for the payment of such installment the unpaid portion of the tax payable in installments shall be paid upon notice_and_demand as a general_rule when an estate fails to pay a sec_6166 installment a letter is issued to inform the estate to pay the installment or lose the installment privilege revproc_2005_33 2005_24_irb_131 in addition the letter will advise the taxpayer of the taxpayer’s right to appeal the determination by requesting a conference with the office of appeals the taxpayer must request in writing an appeals_conference within calendar days after the mailing date of the preliminary determination_letter or by such later date for responding to the preliminary determination_letter as is agreed to between the taxpayer and the service id although an estate defaults on a payment acceleration of the remaining installment payments does not actually occur until the service serves notice_and_demand for payment on the estate see 419_f2d_958 7th cir note however that if an estate fails to make a timely payment but pays within six months of the due_date the estate loses the benefit of the two percent interest rate for that payment and must include in its late payment a penalty equal to five percent of the payment originally due multiplied by the number of months including fractions thereof from the original due_date to the date of actual payment sec_6166 iii in the present situation the taxpayer did not timely pay the amount due on date nor did the taxpayer pay the amount within six months of the due_date in addition the taxpayer did not seek an extension of time to pay the amount due under sec_6161 as noted previously sec_6166 does not provide a reasonable_cause exception under any circumstance thus appeals may not consider whether the taxpayer has reasonable_cause for the late installment_payment accordingly we believe that the postn-115819-06 service is entitled to issue notice_and_demand to terminate the taxpayer’s installment privileges sec_6166 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
